826 F.2d 1060Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles C. ROUSE, Petitioner-Appellant,v.Frank POWELL, Respondent-Appellee.
No. 86-6778
United States Court of Appeals, Fourth Circuit.
Submitted May 28, 1987.Decided Aug. 10, 1987.

Charles C. Rouse, appellant pro se.
Ralph King Anderson, III, for appellee.
Before SPROUSE and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Charles C. Rouse appeals the district court's dismissal of his petition for a writ of habeas corpus.  In his petition Rouse seeks release from custody based upon a State of Florida fugitive warrant.  We conclude that this appeal is moot because Rouse has already been released from custody under the Florida detainer.


2
Rouse faces no collateral consequences as a result of the former detainer.  He has been released and, therefore, has obtained the relief that he sought.  No live controversy remains.  Lane v. Williams, 455 U.S. 624, 633 (1982).  Finally, this case does not present an issue capable of repetition yet evading review.


3
We grant a certificate of probable cause to appeal, vacate the district court's judgment on the habeas corpus petition, and remand the case for dismissal of the petition because the petition has become moot on appeal.  United States v. Munsingwear, 340 U.S. 36, 39-41 (1950).


4
We dispense with oral argument because the dispositive issues have recently been decided authoritatively.


5
VACATED AND REMANDED WITH DIRECTIONS.